Opinión del
Juez Presidente Señor del Toro,
con la cual está conforme el Juez Asociado Señor Hutchison.
Se apela de una resolución sobre costas y honorarios de abogado.
Ramiro Oastro entabló demanda contra la Societé Ano-nyme des Sucreries de Saint Jean. Intervinieron en el pleito Angnsto y Constancio de Goffinet y la corte finalmente dictó sentencia ordenando al demandante “pagar a los in-terventores del producto que reciba o haya recibido de las *576doce cuerdas de plantilla mencionadas, la suma de $669.00,” intereses y costas del pleito.
Firme la sentencia, los interventores presentaron un me-morándum de costas que comprende dos partes, una por de-sembolsos ascendente a $24.60, y otra por honorarios que se eleva a $1,000.
El demandante Castro impugnó el memorándum por va-rios motivos. Los únicos que tienen importancia y que es-tudiaremos son los que se refieren a los honorarios, a saber : porque los interventores no han pagado, ni se han obligado a pagar mil dólares, ni ninguna otra suma por con-cepto de honorarios de abogado, y porque en todo caso los honorarios son excesivos.
En la vista del incidente declararon los abogados F. Soto Gras y H. G-. Molina.
El primero se expresó así:
‘ ‘ Que ha examinado las alegaciones y las mociones y alegatos que forman el récord de este pleito, y también ha oído las declaraciones-del Sr. Moling teniendo perfecto conocimiento así de la cuestión dis-cutida como de la labor realizada por el señor Molina.
“Que en el caso se envuelve una cuestión de preferencia de cré-dito entre el arrendador de una finca rústica para cobrar el canon de arrendamiento y el refaccionista de cañas de azúcar sembradasen la misma finca para cobrar el montante de la refacción y conse-cuentemente se requería un estudio especial de la ley sobre refac-ción agrícola.
“Que la cuestión era de difícil solución, requería detenido e in-tenso estudio y no estaba al alcance de un abogado cualquiera con la preparación y la práctica como la del señor Molina.
“Que los honorarios del abogado que ha llevado un asunto no-pueden ser apreciados teniendo en cuenta únicamente el tiempo in-vertido ante el Tribunal y es preciso tomar en consideración al es-tudio en la oficina, la dificultad de la cuestión en estudiar y la cons-tancia de no ser una de las discusiones corrientes y sobre las cuales-hay algo ya decidido.
“Que teniendo en cuenta todas las circunstancias a que se ha re-ferido y que concurren en este caso cree de buena fe y sin duda al-guna que la cantidad de mil dollars cobrada como honorarios por; *577el señor Molina no es excesiva y constituye una compensación razo-nable por sus servicios, aunque la cantidad envuelta en el litigio sea. inferior a dicha cantidad.
“Que en un pleito envolviendo una fuerte suma de dinero puede ser muy fácil y su estudio y atención ante la corte merecer honora-rios módicos y en cambio un asunto de pequeña cuantía puede en-volver cuestiones tan obscuras y difíciles como las de este pleito de honorarios crecidos. ’ ’
Y el segundo dijo:
“Que es abogado de los interventores August y Constant de Goffinet y también de la demandada Societé Anonyme des Sucreries de Saint Jean, teniendo una misma iguala con unos y otros, pa-gándosele los honorarios convenidos por los trabajos de ambos, es-tando obligado al estudio y defensa de todos los asuntos que du-rante el año se interpongan contra la sociedad o los señores de Gof-finet; que de acuerdo con el convenio del testigo con sus referidos clientes, además de la iguala fijada por sus servicios profesionales, el testigo habría de recibir todos los honorarios concedidos a cual-quiera de dieh.os clientes en cualquier litigio ante las cortes de Puerto Rico, y dicha condición se tuvo en cuenta por el testigo al fijar la cantidad de la iguala. •*
“Que distribuyéndose las cantidades pagadas por él como iguala por la Societé Anonyme des Sucreries de Saint Jean y los 'señores Goffinet durante el período de tiempo que ha estado pendiente este pleito entre el número de aquellos asuntos a que ha atendido du-rante el mismo tiempo, corresponderá a este asunto la cantidad de cincuenta o sesenta dollars.”
El demandante Castro no presentó prueba alguna y la corte dictó la resolución a que nos referimos al principio.
Examinando nuestras decisiones encuéntrase que un gran, número de ellas trata sobre la materia de costas, especial-mente en el particular relativo a honorarios de abogado. Parece que hay una tendencia a cobrar cantidades realmente elevadas por honorarios de abogado y aunque las cortes de distrito y esta Corte Suprema han generalmente rebajado esas cantidades, se dice que no habiéndose establecido una regla fija, todo permanece en lo incierto y los litigantes com-parecen a las cortes temerosos de que la condena de costas *578pueda constituir para ellos un gravamen o penalidad superior a sus fuerzas.
 Tal como está redactada la ley vigente en Puerto Rico, no es posible establecer otra regla que no sea la de dejar a la corte sentenciadora que, juzgando las circunstancias concurrentes en cada caso, imponga en el mismo los honorarios y fije su cuantía, interviniendo esta Corte en grado de apelación cuando la corte sentenciadora abusa de su discreción o comete manifiesto error.
Si el estatuto determinara cierta cantidad nominal para todos los casos, o cierta escala en relación con la cuantía del litigio o la naturaleza del mismo, podría obtenerse la previa certeza que parece desear el abogado de la parte apelada. Quizá sería lo mejor bajo las condiciones que se han desa-rrollado, pero no es para nosotros resolverlo, sino para la Legislatura.
Sin embargo, dentro de la ley y la jurisprudencia como existen, no vemos motivo de gran alarma si la una y la otra se aplican debidamente. En el caso de Fragoso v. Marxuach, 32 D. P. R. 690, después de analizar varias decisiones, dijo el tribunal:
“Es un hecho sobre el cual se ha llamado la atención en repeti-dos casos que en las cortes se vienen reclamando crecidas sumas de dinero por honorarios de abogado y que no existe una regla clara y precisa para determinar la cuantía.
“Si el pensamiento del legislador y la jurisprudencia de esta Corte se estudian bien y se aplican en su propio espíritu, se verá que la regla existe. Consagra la ley el derecho a percibir honora-rios. La cuantía queda a discreción de la Corte. Esa discreción es amplísima, pues la corte.no viene obligada a fijar lo que real-mente haya pagado por honorarios la parte victoriosa, sino -la can-tidad que represente el valor de los servicios, y no toda la cantidad, en casos en que así las circunstancias que concurren lo demanden, sino una parte de ella. Todo depende, pues, de que los litigantes sepan presentar su caso exponiendo a la corte las circunstancias con-currentes y que la corte con ánimo de hacer justicia pese y aqui-late dichas circunstancias y dicte en cada pleito la resolución que proceda. ’ ’
*579La ley prescribe:
“Sección 1.. — El artículo 327 del Código de Enjuiciamiento Civil, queda enmendado en la siguiente forma:
“Sección 327. — Las partes en acciones o procedimientos, inclu-yendo El Pueblo de Puerto Rico, tendrán derecho a las costas y desembolsos, sujeto a las reglas que más adelante se prescriben.
“ ‘En todos los casos en que se hayan concedido a una parte las costas en una acción o procedimiento en la corte de distrito, dicha parte, a discreción de la corte de distrito, tendrá derecho a recibir de la parte vencida, una cantidad que represente el valor de los ser-vicios de su abogado o una parte de dicha cantidad; Disponiéndose, que nada de lo contenido en esta Sección, se entenderá que concede honorarios de abogado para ser incluidos en las costas que se im-pusieren a un demandado que no hubiere radicado su comparecen-cia en una acción o procedimiento; Y disponiéndose, ademéis, que los honorarios y costas serán concedidos a discreción del juez que tenga conocimiento de la acción o procedimiento, teniendo en cuenta también el grado de culpa de la parte, si la hubiere, contra quien se dictare sentencia.’ ” Leyes de 1917, Vol. I, página 207.
Véanse los otros artículos del Código que fijan el proce-dimiento que debe seguirse una vez que se archiva el me-morándum.
Hay dos momentos en que la corte sentenciadora ejercita su discreción, a saber: 1, cuando dicta su sentencia, y 2, cuando aprueba el memorándum: para imponer o nó las costas en el primero con o sin honorarios: para graduar su cuantía en el segundo; debiendo llamarse poderosamente la atención hacia el hecho de que la ley faculta a la corte para condenar al pago de todo el valor de los servicios del abogado de la parte victoriosa o de una parte de dicho valor, de acuerdo, como es natural, con las circunstancias que en cada caso concurran.
La temeridad de la parte vencida es una de esas circuns-tancias. Cuando la corte condena por su sentencia al pago de las costas, es porque estima que la parte vencida actuó temerariamente. La temeridad tiene varios grados. Al dic-tar su sentencia, apreciando el grado de temeridad de la *580parte vencida, puede la Corte condenarla al pago de las cos-tas excluyendo de ellas los honorarios de abogado o puede simplemente condenarla en costas, condena que lleva consigo la de honorarios de abogado, teniendo luego la oportunidad dicha corte de considerar de nuevo la mayor o menor teme-ridad de la parte vencida a los efectos de graduar la cuantía de los honorarios.
Otras muchas circunstancias pueden tenerse en cuenta por la corte para fijar la cuantía. Véase el caso de Bertrán v. Carrasquilla, 29 D. P. R. 559, donde se transcribe juris-prudencia sobre la materia resumida por Corpus Juris.
En el caso concreto sometido a nuestra consideración es difícil llegar a una conclusión matemática. El abogado de la parte victoriosa reconoció que tenía un contrato con sus clientes y se refirió a una pequeña suma en relación con el tiempo empleado en este litigio, pero habló además de que el contrato estipulaba que dicho abogado tenía derecho a percibir los honorarios que se concedieran a su cliente en -cualquier litigio ante las cortes'y que ello se había tenido en cuenta para fijar la iguala.
Bajo esas circunstancias no podemos estar conformes con la parte apelante con respecto a que la única suma que puede concederse en este caso como honorarios es la de cin-cuenta o sesenta dólares que el mismo abogado de los inter-ventores calculó como proporción entre el tiempo empleado en este litigio y la iguala. Si durante todo el año en que tuvo lugar este litigio los1 interventores sólo hubieran tenido un pleito, se hubieran visto obligados a pagar siempre a su abogado la suma acordada. ¿ Sería justo que se condenara a la parte vencida en este pleito a satisfacer toda dicha suma? En modo alguno.
Aunque en verdad es a la parte victoriosa y no a su abo-gado a la que se reconoce el derecho a percibir los honora-rios de abogado, la norma que da la ley para el cálculo es el “valor de los servicios” y ese valor es el que debe fijarse por la corte para ordenar que se pague íntegro o en parte, *581seg'ún las circunstancias que en cada caso concurran. Cuando existe un contrato de iguala entre la parte victoriosa y su abogado, puede tomarse en cuenta para determinar la cuan-tía en relación con las otras circunstancias concurrentes, pero nunca debe perderse de vista que es el valor de los servicios mismos lo que debe tenderse a fijar por la corte como base de su actuación.
Atendidas todas las circunstancias que concurren en este caso bien puede concluirse que el valor de los servicios del abogado de la parte victoriosa puede fijarse en mil dólares, pero % debe ordenarse el pago de todo el valor o de una parte del mismo ?
No resulta extraordinario el grado de temeridad de la parte vencida. Ella entabló su reclamación. Intervinieron otras personas y alegaron su mejor derecho a la suma recla-mada y la corte finalmente les reconoció ese derecho. Se trataba de una cuestión de ley nueva, difícil, sobre la cual al parecer no existía jurisprudencia y siendo ello así cabe explicar la persistencia de la parte vencida en defenderse. Además, la suma concedida por la sentencia sólo asciende a $669. ¿Cómo es posible conceder mil de honorarios? Tendría que tratarse de un caso verdaderamente extraor-dinario en que toda circunstancia militara en contra de la parte vencida. Creemos que doscientos dólares, que es más del veinte por ciento de la sentencia, es la parte del valor de los servicios que equitativamente debe ordenarse satis-facer en este caso.
En conexión con todo lo expuesto, véase la opinión de esta Corte emitida por el Juez Asociado Sr. Hutchison en el caso de López Ramírez de Arellano, et al., v. Benítez Castaño, etc., resuelto en el día d.e hoy, (pág. 592.)

La resolución apelada debe modificarse en tal sentido y, así modificada, confirmarse.

El Juez Asociado Señor 'Wolf no tomó parte en la reso-lución de este caso.
*582OPINIÓN DEL
JUEZ ASOCIADO SE. EEANCO SOTO
CON LA CUAL ESTÁ CONEORMB EL JUEZ ASOCIADO SR. AUDREY.
Estoy conforme con el resultado de la sentencia rebajando el montante de honorarios de abogado a la suma de $200 por ser excesiva la cantidad de $1,000 que fue concedida por el juez inferior a los apelados, toda vez que la importancia de los servicios prestados por el abogado apelado en relación con la cuantía en litigio que monta a $669 no fueron bien apreciados por el juez inferior al fijar tales honorarios.
Parece ser de gran trascendencia que fijemos, sin embargo, nuestro criterio en la cuestión relativa a costas, ya que no obstante las numerosas decisiones de este tribunal que existen rendidas desde hace años- sobre la materia, surge hoy una división en el tribunal en cuanto a la recta interpre-tación del artículo 327 del Código de Enjuiciamiento Civil que había sido enmendado en marzo 12, 1908, y más tarde por la Ley No. 38 de abril 12, 1917 (p. 207).
Seguramente que la incertidumbre de que se habla por el abogado de los apelados sosteniendo que no existe un cri-terio fijo en las decisiones de esta Corte sobre costas, se debe sin duda en no tener en cuenta el origen o precedentes de la Ley .de Enjuiciamiento Civil española, de donde se tomó la materia prima, si podemos decirlo así, para enmen-dar el Código de Enjuiciamiento Civil vigente, tomado a su vez de la legislación de California, pero quedando enmen-dado más tarde en lo relativo a costas en la forma que más adelante se indica.
Los artículos 327 y 339 del Código de Enjuiciamiento Civil vigente, tal como fué aprobado originalmente, dicen lo siguiente :
“Art. 327.- — La cuantía y forma de pago de los honorarios de los abogados y consultores se deja al convenio expreso o tácito de las partes; pero las partes en pleitos o procedimientos tendrán de-recho a las costas y a los desembolsos, según más adelante se dis-pone.
“Art. 339. — La parte en cuyo favor se dictare la sentencia, y *583que reclamare sus costas, entregará al Secretario, dentro de los cinco días después de haberse dictado dicha sentencia o de la noti-ficación de la decisión de la corte o del árbitro, un memorándum de las partidas de costas y de los desembolsos necesarios hechos en el pleito o procedimiento, cuyo memorándum se certificará con el ju-ramento de la parte, o con el de su abogado o agente, o con el del empleado de su abogado, haciendo constar que, según su leal saber y entender, las partidas son correctas, y los desembolsos se han cau-sado necesariamente en el pleito o procedimiento. La parte a la que no se pagaren las costas reclamadas, puede, dentro de tres días des-pués de la presentación y notificación del memorándum de aquéllas, presentar una moción para que se impongan dichas costas por la corte que dictó la sentencia o por el Juez de ésta en su despacho.”
Y tal como han quedado enmendados por leyes aproba-das en 1917, vol. I, p. 207, y vol. II, p. 229, dicen literal-mente :
“Section 327. — Las partes en acciones o procedimientos, inclu-yendo El Pueblo de Puerto Rico, tendrán derecho a las costas y desembolsos, sujeto a las reglas que más adelante se prescriben.
“En todos los casos en que se hayan concedido a una parte las costas en una acción o procedimiento en la corte de distrito, dicha parte, a discreción de la corte de distrito, tendrá derecho a recibir de la parte vencida, una cantidad que represente el valor de los servicios de su abogado o una parte de dicha cantidad; Disponién-dose, que nada de lo contenido en esta sección, se entenderá que concede honorarios de abogado para ser incluidos en las costas que se impusieren a un demandado que no hubiere radicado su compa-recencia en una acción o procedimiento; Y disponiéndose, además, que los honorarios y costas serán concedidos a discreción del juez que tenga conocimiento de la acción o procedimiento, teniendo en cuenta también el grado de culpa de la parte, si la hubiere, contra quien se dictare sentencia.
“Art. 339. — Las costas se reclamarán por la parte a la cual ha-yan sido concedidas, entregando al secretario de la corte ■ en que se hubiere dictado sentencia en primera instancia un memorándum de dichas costas, de los desembolsos necesariamente hechos por el recla-mante en el pleito y del montante de los honorarios de su letrado, la veracidad del cual memorándum deberá ser jurada por la parte o su abogado; y la entrega de dicho memorándum se hará dentro de los diez días siguientes al en que haya vencido el término para ape-*584lar de la sentencia dictada en el caso de que no se hubiere apelado; si se hubiere apelado, la entrega se hará dentro de los diez días si-guientes al en que se haya recibido en la corte sentenciadora en pri-mera instancia aviso oficial de la resolución dictada en apelación en última instancia.
“A la parte condenada al pago deberá servírsele una copia de dicho memorándum por la que lo presente, pudiendo aquélla im-pugnar todas o cualesquiera de sus partidas dentro de los diez días siguientes al en que se le haya entregado su copia. En caso de im-pugnación, la parte contraria, dentro de los cinco días siguientes al en que se le haya entregado la copia de aquélla, podrá contestarla. La corte señalará día para la vista del asunto y celebrada ésta, practicándose en el acto las pruebas pertinentes que las partes pro-pongan, dictará su resolución.
“Si se hubiesen impugnado los honorarios de un abogado por excesivos, la corte, al resolver la impugnación, si la declara con lu-gar, fijará el montante de aquellos que deben ser pagados.
“Contra las resoluciones de la corte resolviendo impugnaciones hechas a un memorándum de costas se podrá apelar por la parte o por su abogado.
“Cuando no se hubiese impugnado en tiempo un memorándum de costas, o cuando hecha la impugnación el tribunal hubiere dic-tado resolución definitiva en el asunto, y no se hubiere interpuesto recurso contra la misma o, en caso de haberse interpuesto, se dictare sentencia definitiva de acuerdo con la resolución de dicho recurso, deberá la parte condenada al pago consignar su montante en la se-cretaría de dicha corte dentro de los cinco días siguientes a la noti-ficación que por el secretario se le haga con tal fin. Si así no lo hi-ciese se librará orden de ejecución en la misma forma que para la de una sentencia; Disponiéndose, que nada de lo contenido en esta sección podrá entenderse en el sentido de permitir que los honora-rios de abogados se incluyan en las costas impuestas contra un de-mandado que no hubiere comparecido en el pleito o procedimiento.”
En el orden natural del procedimiento lo primero es la condena de costas y después viene en segundo término de-terminar su cuantía. En cuanto a la sola imposición de costas, o sea, al primer momento, ya la Ley de Partidas, ley 8% tít. 22, Partida 3% para justificar que merecen pena los que promueven pleitos maliciosamente y sin derecho, *585porque molestan sin razón a sns contrarios ocasionándoles costas y gastos, añade:
‘ ‘ E por ende. decimos que los que en esta manera facen deman-dad, o se defienden contra otro, non habiendo derecha razón por que lo deban facer, que non tan solamente debe el juzgador dar por vencido en un pleito, en el juicio de la demanda, al que lo ficiere, más aun lo debe condenar en las costas que fizo la otra parte por razón del pleito. Empero, si el Juez entendiere que el vencido se moviera por alguna derecha razón para demandar o defender su pleito, non ha por qué le mandar que peche las costas.”
Y esta antigua doctrina legal ña sido conservada, en otras palabras, en el último proviso del artículo 327, supra, lo que en el orden lógico debía ser lo primero por que debió empezar a tratarse la disposición sobre costas. Al dictarse sentencia es que se determina la condena de costas y enten-demos que este es el solo momento en que las mismas son con-cedidas en todo, en parte o rehusando concederlas, teniendo en cuenta el juez inferior en su discreción la temeridad o el grado de culpa o completa exención de la parte vencida. De manera que si la temeridad es manifiesta la imposición de costas es cuestión de ley, pero si se entendiese que el ven-cido se moviese, como dice la ley de Partidas, por alguna derecha razón para demandar o defender su pleito, enton-ces es que interviene la discreción del juez apreciando tales motivos para graduar la temeridad o el grado de culpa y absolver o imponer parte de las costas. Esto no puede ser más racional, pues no pudiendo ser tal discreción arbitraria, a merced del capricho de un juez, sino judicial, inspirada en las circunstancias de cada caso, la teoría de la Ley es una garantía, sobre todo si consideramos que tal discreción está sujeta a ser revisada en apelación. Pero una vez que pasa esta oportunidad y no se combate con la sentencia final el pronunciamiento de costas, la cuestión de temeridad o grado de culpa deja de tener ningún peso o valor para discutir y apreciar la cuantía de las costas en el procedimiento que para fijarlas ha prescrito la ley por separado. Y antes de seguir *586adelante en este pnnto y volviendo al primero, diremos que el Tribunal Supremo de España en varias sentencias esta-blece las reglas a que ha de subordinarse la materia, decla-rando que dicha ley exige para la condena de costas en la primera instancia, que son las únicas provistas por nuestra ley local, que sea maliciosa la demanda, o que el litigante' ya sea actor o demandado, carezca de razón derecha o pro-ceda con temeridad. Se declara también que el tribunal inferior es el que aprecia tales circunstancias como cuestión de hecho por el resultado de los autos y que en apelación nose puede ir contra tal apreciación a menos que exista error de derecho o de hecho, este último resultante de documentos o actos auténticos obrantes en los autos. Sentencias de 27 de febrero de 1861, 69 J. C. 279; 9 de enero de 1862, 7 J. CL 24; 4 de enero de 1866, 13 J. C. 2; 4 de octubre de 1869, 20 J. C. 374; 11 de febrero de 1874, 29 J. C. 266; 10 de marzo de 1881, 45 J. 0. 474; 15 de diciembre de 1883, 53 J. C. 409 y otras muchas.
Una vez impuestas las costas y firme la sentencia en ese [Junto, llegamos al procedimiento especial para fijar su cuan-tía. El artículo 339 del Código de Enjuiciamiento Civil,, supra, es el que regula el procedimiento. Sobre las costas propiamente dichas y los desembolsos necesariamente hechos que deben consignarse en el memorándum que al efecto se archive por la parte reclamante apenas hay nada que decir, pues ellos están sujetos a un arancel. Por esto dicho aiv tículo 339 nada dice de lo que hará el juez inferior en ese particular. En cambio expresamente dispone que: “Si se hubieren impugnado los honorarios de un abogado por ex-cesivos, la corte, al resolver la impugnación, si-la declara con lugar, fijará el montante de aquéllos que deben ser paga-dos.” La ley prescribe además que se practicarán las prue-bas pertinentes que las partes propongan. Se puede obser-var que la legislatura siguió la norma de la Ley de Enjui-ciamiento Civil española de un procedimiento incidental in-dependiente para fijar el montante de los honorarios de abo-*587gado cuando son impugnados, pero se separó de ella no so-metiendo, desde luego, la tasación a pruebas taxativas, pues en aquella ley se somete la cuestión al colegio de abogados, y donde no lo hubiere a dos letrados designados por el juez, si bien es de advertir que el criterio de este último no que-daba sujeto al dictamen del colegio de abogados designado. Artículo 427 de la Ley de Enjuiciamiento Civil española. De todos modos la práctica de tales pruebas no tenía más objeto .que determinar la importancia de los servicios y así tiene que ocurrir en nuestra ley enmendada, no desviándose de la antigua en ese sentido. Nada' tenía que ver entonces el elemento de temeridad, malicia o grado de culpa que ha-bía servido de fundamento para la condena en el pleito principal. La discreción del juez inferior no tiene que fundarse para nada en la temeridad o grado de culpa al fijar la cuan-tía de honorarios y negamos que su discreción sea continua en ese punto hasta llegar a su última decisión y fijar el montante. Si se adoptase tal criterio en sentido “de con-siderar de nuevo la mayor o menor temeridad de la parte vencida a los efectos de graduar la cuantía de honorarios,” podría a cada momento darse el caso que confirmada en una apelación una sentencia que dió por bien impuestas las cos-tas en razón a la temeridad de la parte vencida, o consen-tida la sentencia en dicho extremo, se suscitará nuevamente la misma cuestión ya juzgada al decidir sobre la impugna-ción al memorándum de costas. Debemos insistir, por con-siguiente, diciendo que la cuestión de si una parte ha de pa-gar las costas por haber sido declarada, su temeridad en el pleito queda decidida definitivamente por la sentencia o por la apelación en ese particular y que solamente en el memo-rándum se determina la cuantía o montante de lo que tiene que pagar dicha parte según el valor o importancia de los servicios del abogado y no fijar tal valor o importancia por el grado de temeridad que tuviera en su acción o defensa. El juez, por tanto, puede reducir los honorarios a la canti-dad que estime justa o declarar no haber lugar a la impug-*588nación tomando como base la importancia de los servicios prestados por los abogados. En muchas decisiones de está corte se ha declarado más de una vez de un modo implícito que la cuestión de temeridad no es cuestión que puede sus-citarse de nuevo al fijar la cuantía de los honorarios de abo-gado. En el caso de Cruz v. Valentín, 31 D. P. R. 258, fué decidido que el memorándum de costas no tiene otro objeto que determinar y fijar la cantidad que debe ser pagada, ci-tándose los casos de Veve v. Municipio de Fajardo, 18 D. P. R. 771; Busigó v. Yordán, 19 D. P. R. 627; Hermida v. Márquez, 19 D. P. R. 466; Byrón v. González, 19 D. P. R. 1035; Fajardo Sugar Co. v. Santiago, 19 D. P. R. 1151; y Laborde v. López, 29 D. P. R. 518. En el caso de Busigó, supra, se declaró que la corte inferior carece de jurisdicción para resolver en un memorándum de costas si un abogado tiene derecho o nó a cobrar honorarios por su propia defensa porque tal cuestión debe ser resuelta en la sentencia que pone fin al pleito.
No es extraño, sin embargo, que la cuantía de honora-rios haya tomado a veces extravagantes proporciones no obs-tante la pequeña cantidad en litigio, como ocurre en este caso, y aun con mayor razón pudiera suceder en casos de más impor-tancia; el mal está en el sistema y en que tal vez nos hemos desviado enteramente de la antigua práctica y nuestras de-cisiones quizá han ido un poco más lejos en cuanto a la na-turaleza de tales honorarios.
En la práctica anterior los letrados solían poner el valor del servicio al pie de su firma y luego al presentar su minuta no se incluían en ella los honorarios en globo sino en detalle, partida por partida, por su orden de fechas, y el objeto del servicio.
El fin de esto era saber si los honorarios habían sido devengados en el pleito porque las conferencias para pre-parar el pleito o sostener su defensa o las consultas evacua-das con el mismo objeto, no podían exigirse de la parte con-denada en costas sino que el abogado podía exigir el pago *589por esos conceptos directamente de su cliente. No se consi-deraban dichos servicios como devengados en el pleito, aun-que con él tuvieran relación. La ley vigente no define la na-turaleza o servicios de los honorarios que pueden ser exigi- ' dos a la parte contraria; las nuevas prácticas y la jurispru-dencia han interpretado, sin embargo, en sentido de no es-tablecer diferencia y esto indudablemente los han hecho más crecidos. Pero de cualquier modo, aunque las circunstan-cias que concurran las aprecia el juez inferior según las regias de una sana discreción, no hay peligro, sin embargo, de que pueda abusar o hacer un mal uso de tal discreción porque su resolución es apelable a diferencia de la antigua ley que no daba recurso alguno contra el auto del juez, cual-quiera que fuere la resolución que contenga.